UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                     Before
                        LIND, KRAUSS, and BORGERDING
                            Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                        Specialist ROBERT O. BOZEMAN
                          United States Army, Appellant

                                     ARMY 20080711

                       Headquarters, III Corps and Fort Hood
                       Gregory A. Gross, Military Judge (trial)
                      Patricia Lewis, Military Judge (rehearing)
                  Colonel Mark Cremin, Staff Judge Advocate (trial)
              Colonel Tania M. Martin, Staff Judge Advocate (rehearing)


For Appellant: Lieutenant Colonel Jonathan F. Potter, JA; Major Amy E. Nieman,
JA.

For Appellee: Pursuant to A.C.C.A. Rule 15.2, no response filed.


                                      27 August 2014

                           --------------------------------------------
                            DECISION ON FURTHER REVIEW
                           --------------------------------------------

Per Curiam:

       On 28 September 2012, this court set aside the finding of guilty of
Specification 1 of Charge III in this case and affirmed the remaining findings of
guilty. The record of trial was returned to The Judge Advocate General for remand
to the same or a different convening authority. United States v. Bozeman, ARMY
20080711 (Army Ct. Crim. App. 28 Sep. 2012) (unpub.). The misconduct at issue in
Specification 1 of Charge III was re-tried (as the Specification of the Additional
Charge), and appellant was found guilty. That trial was held in conjunction with a
full sentence rehearing on the previously affirmed charges and specifications. The
action has been completed and the record is now before us for further review.

       On consideration of the entire record, we hold the findings of guilty and the
sentence as approved by the convening authority correct in law and fact. Accord-
ingly, those findings of guilty and the sentence are AFFIRMED.
BOZEMAN – ARMY 20080711

                           FORTHE
                          FOR  THECOURT:
                                   COURT:




                          MALCOLM
                           MALCOLMH.   H.SQUIRES,
                                          SQUIRES,JR.
                                                   JR.
                          Clerk of Court
                           Clerk of Court




                             2